ICJ_003_AdmissionUN_UNGA_NA_1948-05-28_ADV_01_NA_04_FR.txt. 94

OPINION DISSIDENTE DE M. ZORICIC

Je partage l'opinion de la Cour en ce qui concerne sa compétence
pour interpréter la Charte, mais j’ai le regret de ne pouvoir me
rallier 4 l’avis rendu, premièrement, parce que j'estime que la Cour
aurait dû s'abstenir de répondre à la question qui lui a été posée,
et deuxièmement parce que je ne puis me joindre aux conclusions
de la réponse.

I.

La compétence de la Cour en matiére consultative est déterminée
par l’article 65 du Statut de la Cour, aux termes duquel: « La
Cour peut donner un avis consultatif sur toute question juridique. »
De ce texte, il ressort que la Cour n’est pas obligée de donner les
avis qui lui sont demandés, mais qu’elle a, au contraire, un pouvoir
discrétionnaire en cette matière.

L’interprétation ci-dessus exprimée est celle qu’avait adoptée
la Cour permanente de Justice internationale, le 10 mars 1922.
Le juge J. B. Moore avait présenté à la Cour un aide-mémoire sur
la question des avis consultatifs (Actes et documents relatifs à
l'organisation de la Cour, Série 2, annexe 58a, p. 383), dans
lequel il soulignait que c’était sur l’article 14 du Pacte de la Société
des Nations que la fonction consultative était fondée. Or, le texte
français de cet article 14 (« La Cour donnera aussi des avis.... »)
différait du texte anglais (« The Court may also give.... »), le mot
« may » du texte anglais impliquant l’idée de la permission, c’est-a-
dire de discrétion. Après un examen approfondi des travaux prépa-
ratoires et de la nature des fonctions de la Cour, le juge Moore
était arrivé à la conclusion qu'il incombait à la Cour elle-même « de
déterminer dans chaque cas particulier si elle accepte de donner
des avis consultatifs » (1. c., p. 384), et que « sila Cour reçoit une
demande en vue d’une opinion de ce genre, elle y donne la suite
qu’elle jugera opportune d’après la nature et les circonstances de
chaque cas particulier » (p. 398).

En 1935, le juge Anzilotti invoqua cette interprétation en ajou-
tant que « rien ne permet de penser que la Cour ait jamais changé
son attitude » (Série A/B, n° 65, p. 6x).

Reste à examiner si les pouvoirs de la Cour actuelle ne sont
pas en cette matière plus restreints que ceux de l’ancienne Cour. Je
ne le crois pas, car on ne peut mettre en doute que l’article 65 du
Statut actuel dont le texte français (« peut donner ») correspon-
dant exactement au texte anglais (« may give ») implique que les

4I
95 OPINION DISSIDENTE DE M. ZORICI¢

auteurs du Statut ont bien vu la question et qu’ils ont, de propos
délibéré, adapté le texte français au texte anglais, en conférant
ainsi à la Cour le pouvoir discrétionnaire de décider si elle doit
dans un cas d’espéce donner un avis sur la question posée, même
lorsqu'il s’agit d’une question juridique.

La nécessité d’un tel pouvoir discrétionnaire ressort au surplus
des fins pour lesquelles la Cour a été créée, ainsi que de sa nature
d'organisme essentiellement judiciaire auquel il incombe de favo-
riser et de développer l'application, entre les nations, du principe
et des méthodes des décisions judiciaires, et de contribuer, de cette
manière, au règlement pacifique des différends entre Etats. Cette
importante tâche de la Cour ne peut être remplie qu’en pleine indé-
pendance.

La Charte ni le Statut de la Cour ne contenant aucune disposi-
tion selon laquelle la Cour, bien que se jugeant compétente, serait
obligée de donner un avis, et l’article 65 du Statut lui réservant,
au contraire, le droit de donner à toute demande d’avis la suite
qu'elle considérerait opportune, j'estime que la Cour aurait dû
s'abstenir de répondre à la demande actuelle, pour les motifs
énoncés brièvement ci-après:

De la résolution de l’Assemblée et de la documentation soumise
à la Cour par le Secrétaire général, il ressort que la demande d’avis
tire son origine de la divergence de vues qui a surgi au sein du Conseil
de Sécurité relativement aux positions adoptées par les membres
du Conseil au cours des débats concernant l’admission de certains
Etats. Il s'agit donc de vues exprimées au sein d’un organe poli-
tique, ayant trait à des actes essentiellement politiques et fondées
sur des arguments et appréciations de nature politique. Au surplus,
je crois pouvoir déduire des circonstances que la demande a été
posée à la Cour pour des fins nettement politiques.

Il est vrai que la demande présente la question de manière
abstraite, mais il n’est pas moins incontestable que la réponse de
la Cour se préte 4 une interprétation différente, 4 savoir qu’elle
vise les discussions susmentionnées. Bien que la Cour ait déclaré
qu’elle ne considérait la question que de maniére abstraite, la
réponse sera, selon moi, interprétée comme contenant un jugement
sur la maniére d’agir des membres du Conseil de Sécurité. La Cour
se voit donc entraînée ainsi sur le terrain glissant de la politique,
et sa réponse est susceptible d’être exploitée dans les luttes
politiques des Etats. Cela pourrait nuire sensiblement à la con-
fiance que la Cour doit inspirer à toutes les nations, si elle veut
être en mesure de remplir sa haute tâche de gardienne du droit
et d’organe judiciaire principal des Nations unies.

II.

La Cour ayant décidé de donner un avis, je dois exposer les motifs
pour lesquels je ne partage pas l’opinion énoncée.

42
96 OPINION DISSIDENTE DE M. ZORICIC

Tout d’abord, je voudrais faire remarquer que je partage — d’une *
manière générale — les vues exposées dans l’opinion collective du
Vice-Président de la Cour et des juges Winiarski, McNair et Read.
Si je présente une opinion séparée, c’est surtout pour la raison que
j’examine la question posée à la Cour sous un angle en partie diffé-
rent et que je prends en considération les cas concrets qui sont à
l’origine de la demande d'avis.

Avant de procéder à l'examen de la question posée a la Cour, les
observations suivantes s'imposent :

La Résolution de l’Assemblée générale du 17 novembre 1947
porte dans son préambule ce qui suit :

« Considérant les vues qui furent échangées au sein du Conseil
de Sécurité à ses 204me, 205m et 206me Séances, relatives à
l'admission de certains Etats comme Membres des Nations unies... »

Cette même Résolution se termine par la disposition suivante :

« Charge le Secrétaire général de mettre à la disposition de la
Cour les procès-verbaux des séances ci-dessus mentionnées du
Conseil de Sécurité. »

Aucun doute ne me paraît possible en ce qui concerne l'intention
de l’Assemblée ; cette dernière indique l’origine et la nature de la
demande d'avis, afin que l’avis puisse être donné à la lumière des
faits et des circonstances dont la demande est née.

On pourrait observer que la question elle-même est formulée
dans des termes abstraits. Or, une pareille observation ne paraît
pas décisive, car elle ne change rien au fait que la Résolution du
17 novembre 1947 se présente comme un tout dans lequel la question
abstraite est étroitement liée au considérant qui la précède et qui
explique son sens et sa portée. Le Secrétaire général a soumis à la
Cour une ample documentation et a, au surplus, chargé son repré-
sentant d'exposer oralement à la Cour l'historique de la question.
Il résulte de tous ces faits que la Cour est expressément sollicitée,
par la Résolution de l’Assemblée, de donner son avis en tenant
compte des faits qui se trouvent à l'origine de la demande.

Rien de plus naturel. Dans la vie humaine, toute action est
fondée sur des considérations ou des faits concrets. Vouloir juger
et expliquer ces actions dans l’abstrait équivaudrait à méconnaître
les mobiles, à tourner dans le vide et à se méprendre sur le sens de
la vie réelle. Cela est particulièrement vrai quand il s’agit d’une
Cour de Justice dont le devoir est, en premier lieu, de se prononcer
sur la question de savoir si certaines actions sont conformes au

droit.
*
* *

La demande d'avis est rédigée de manière qu'elle se présente
comme une seule question. En réalité, il y a deux questions, se
situant chacune sur un plan différent, savoir :

43
97 OPINION DISSIDENTE DE M. ZORICI¢

1) Un Membre appelé à voter est-il juridiquement fondé à faire
dépendre son consentement à l'admission d’un Etat aux
Nations unies de conditions non expressément prévues à
l’alinéa 1 de l’article 4 de la Charte, et

2) Peut-il, alors qu'il reconnaît que les conditions prévues par
ce texte sont remplies par l'État en question, subordonner
son vote affirmatif à la condition qu'en même temps que
l'État dont il s’agit, d’autres États soient également admis
comme Membres des Nations unies ?

Il est de toute évidence que le mot « conditions », dans la
première question, a un sens différent de celui qu'il a dans la
deuxième question. L'article 4, alinéa 1, mentionne certaines condi-
tions qui doivent être remplies par l'État sollicitant l'admission,
il s’agit donc uniquement des qualités devant exister au moment
de l'examen de l'admission.

Dans la deuxième question, le mot « conditions » a une accep-
tion très différente. Il est employé dans son sens juridique habituel :
la condition mentionnée dans cette partie de la demande a trait
à un événement futur et incertain, à savoir que les membres du
Conseil accepteraient l’obligation de voter pour l’admission d’autres
Etats. Cette condition s’adresse aux membres du Conseil de Sécu-
rité qui, seuls, pourraient la remplir, tandis que l’État candidat
ne peut, d'aucune manière, contribuer à sa réalisation.

II.

La première partie de la question demande à la Cour de statuer
sur le point de savoir si un Membre appelé a voter est juridique-
ment fondé à faire dépendre son consentement à l’admission de
conditions non expressément prévues dans l’alinéa 1 de l’article 4
de la Charte.

Le fondement juridique d’une certaine manière de procéder ne
peut être examiné qu’à la lumière des règles de droit qui la régissent.
Or, en ce qui concerne le vote au sein du Conseil et de l'Assemblée,
les textes sont muets. Ni la Charte ni les Règlements intérieurs
du Conseil et de l’Assemblée ne contiennent aucune disposition
ayant trait à la manière selon laquelle un Membre peut ou doit se
comporter quand il procède à son vote ; il n’existe surtout aucune
disposition contenant une obligation quelconque de la part des
Membres de motiver leur vote. Tout ce qui est dit en cette matière
est que chaque Membre dispose d’une voix (articles 18 et 27 de
la Charte), tandis que l’exercice da droit de vote est laissé entière-
ment a leur discrétion.

Ayant la faculté de voter sans avoir à dire quelles sont les raisons
qui déterminent son vote, un Membre votant est dans son droit
quand il vote selon sa propre appréciation du cas, et c’est la
question des limites éventuelles de cette appréciation qui mène à
l'examen du caractère des dispositions de l’article 4 de la Charte.

44
98 OPINION DISSIDENTE DE M. ZORIËIÉ

Les conditions, ou plutôt les qualités requises, afin qu'un Etat
puisse être admis au sein des Nations unies sont, selon l'alinéa 1
de l’article 4, que ce soit un État pacifique, acceptant les obligations
de la Charte, capable de les remplir et disposé à le faire. Il est de
toute évidence que l’appréciation même de ces qualités et donc leur
existence peut se fonder sur des éléments de toute nature. Mais,
à côté de cela, aucun terme du paragraphe r de l’article 4 ne s'oppose
à ce qu'un membre votant et exerçant de ce fait un pouvoir poli-
tique ne prenne en considération des éléments de nature politique,
non contenus dans l’article 4. Si donc on cherche, d’une part, à
interpréter ce texte dans un sens limitatif, il est possible, d’autre
part, de l’interpréter comme imposant seulement les qualités
minima, c'est-à-dire les qualités fondamentales sans lesquelles
aucun Etat ne peut être admis aux Nations unies.

Puisque le texte se prétc à des interprétations différentes, il en
résulte que l’on doit, en premier lieu, se référer aux travaux
préparatoires afin d'établir la véritable portée de l’article 4, telle
qu'elle s’est présentée a l'esprit de ses auteurs.

Les travaux préparatoires ont été soumis à la Cour, et il en ressort
que les deux paragraphes de l’article 4 de la Charte ont été élaborés
à San-Francisco, chacun par un comité différent, à savoir : le para-
graphe x par le Comité I/2, le second paragraphe par le Comité Il/r.

Le rapporteur du Comité I/2 a présenté à la Première
Commission un rapport au sujet de l'admission de nouveaux
Membres (Document de la Conférence de San-Francisco n° 1160
1/2/76 (x), vol. VIT, p. 317). Selon ce rapport, le Comité s’est trouvé
en présence du problème fondamental suivant :

« La mesure où il convient de déterminer les limites dans les-
quelles l'Organisation exercerait son pouvoir discrétionnaire en ce
qui concerne l'admission de nouveaux Membres. » (Souligné
par moi.)

Ayant constaté que l'adhésion aux principes de la Charte et
l’acceptation totale des obligations qui en découlent constituaient
des conditions essentielles de la participation des États, le rapport
explique que :

« deux tendances principales s'étaient manifestées dans les dis-
cussions. D’un côté, il y avait ceux qui se déclarèrent en faveur
de l'insertion dans la Charte de conditions précises, auxquelles
les nouveaux Membres devraient satisfaire notamment en ce qui
concerne le régime et la politique de divers gouvernements. De
l’autre côté, il y avait ceux qui soutenaient que la Charte ne
devait pas sans raison limiter l'Organisation dans ses décisions
concernant les demandes d'admission, et affirmaient que l'Orga-
nisation elle-même serait mieux inspirée pour juger l'attitude
des candidats à l’admission. »

45
99 OPINION DISSIDENTE DE M. ZORICIÉ

Enonçant ensuite les conditions, ou pour mieux dire, les qualités
qui furent acceptées et qui sont celles de l’article 4, le rapport
continue :

« C’était à dire clairement que l’admission d’un Membre nouveau
serait soumise à un examen, mais le Comité ne crut pas devoir
recommander l'énumération des éléments qui seraient à considérer
dans cet examen. Il prit en considération les difficultés qu'il y
aurait à évaluer les institutions politiques des États et craignit
que la mention dans la Charte d’un examen de cette nature ne
portât atteinte au principe de la non-intervention ou, si l’on aime
mieux, de la non-ingérence. Cela #n'impliquait pas cependant que,
lorsqu'il s'agirait de se former un jugement sur l'opportunité de
l'admission d'un nouveau Membre, des considérations de tout ordre
ne pussent entrer en ligne de compte. » (Souligné par moi.)

Et le rapport de finir par ces mots:

« Le texte adopté énonce plus clairement que le texte original
de Dumbarton Oaks les conditions requises pour devenir Membre
et considérées par les délégués comme fondamentales. I] constitue
ainsi, pour l’Assemblée générale et le Conseil de Sécurité, un
guide plus sûr pour déterminer l’éligibilité des nouveaux Mem-
bres. » (Souligné par moi.)

Ce rapport fut approuvé par la Commission I (Rapport du
rapporteur de la Commission I, Doc. de la Conférence, n° 1142. 1/9,
vol. VI, p. 238).

Il me parait que, devant un texte aussi clair, tout doute quant
au caractère de l’article 4 devrait disparaître. Les auteurs de ce
texte n’entendaient pas « recommander l'énumération des éléments
qui seraient à examiner », ils voulaient que des « considérations
de tout ordre pussent entrer en ligne de compte » lorsqu'il s'agirait
« de se former un jugement sur l’opportunité de l’admission » et,
finalement, ils constataient que le texte énonçait les conditions
« considérées par les délégués comme fondamentales » et consti-
tuant un guide pour déterminer l’éligibilité.

Le texte susmentionné démontre donc qu'il ne s’agit pas, dans
l’article 4, d’une disposition limitative, mais bien au contraire d’un
guide pour déterminer l’éligibilité, contenant seulement les qualités
fondamentales, indispensables, requises de tout État candidat.
En d’autres termes, les conditions de l’article 4 sont des conditions
minima auxquelles les nouveaux Membres doivent satisfaire et
sans la réalisation desquelles ils ne peuvent être admis, mais ce ne
sont nullement les seules considérations dont on puisse tenir compte
au moment où se forme le jugement sur l'opportunité de l’admis-
sion, car un jugement sur l'opportunité ne saurait être limité et
compris comme un Jugement portant exclusivement sur la réunion
des conditions de l’article 4.

Les travaux et le rapport du Comité II/1 ayant trait au deuxième
paragraphe de l’article 4 confirment cette interprétation. Le Comité

46
100 OPINION DISSIDENTE DE M. ZORICIÉ

avait élaboré un texte donnant à l’Assemblée générale un pouvoir
discrétionnaire en ce qui concerne l'admission de nouveaux Membres.
Le Comité de coordination ayant apporté certaines modifications
à ce texte, le Comité II/r s’inquiéta, comme il ressort du compte
rendu de la Quinzième Séance de ce Comité:

« Le secrétaire informe le Comité qu'il a été avisé par le
secrétaire du Comité consultatif de juristes qu’à l’avis de ce Comité
ces textes n’affaibliraient en rien le texte original adopté par le
Comité. En raison de cette interprétation, le texte est approuvé
par le Comité. » (Vol. VIII, pp. 490-491.)

Le rapport du rapporteur du Comité II/z est catégorique. Après
avoir brièvement indiqué que le Comité avait discuté la revision
du texte « afin de déterminer si le texte préparé diminuait d’une
façon quelconque le pouvoir de l’Assemblée » et que « le Comité
a été avisé que le nouveau texte ne diminue pas le droit de l’Assem-
blée », il continue dans les termes suivants :

« Le Comité a décidé que cette interprétation devra être incluse
dans son procès-verbal comme étant celle à donner à cette dispo-
sition de la Charte, et, se basant sur cette décision, il a approuvé
le texte sous la forme suggérée par le Comité de coordination. »
(Vol. VIIT, p. 408.)

On ne saurait manquer de noter le soin tout spécial qu'a pris
le Comité en vue d'assurer à l’Assemblée un pouvoir discrétionnaire
au moment où elle décide, sur recommandation du Conseil, si un
nouveau Membre doit être admis ou non.

Les deux rapports des Comités ayant été approuvés par les
Commissions respectives, il paraît difficile de supposer que les
termes soigneusement choisis de ces rapports et examinés tout
d’abord dans les Comités et, ensuite, par les Commissions, n’expri-
meraient pas leur pensée et leurs intentions véritables. Je crois,
bien au contraire, que ces rapports doivent être considérés comme
des accords sur l’interprétation des textes dont il s’agit et que,
par conséquent, leurs termes doivent être compris et appliqués
dans leur sens normal comme constituant les éléments les plus
sûrs pour l'interprétation de l’article 4 de la Charte. Les rapports
cités démontrent, à mon avis, l'intention des auteurs de la Charte
de ne limiter, par le texte de l’article 4, ni le Conseil de Sécurité
ai l'Assemblée, et de leur laisser pleine liberté dans l'exercice de
leur fonction politique, sous la seule réserve, bien entendu, qu'ils
ne doivent pas admettre un Etat ne satisfaisant pas, à leur Juge-
ment, aux conditions minima de l'alinéa 1 de l’article 4.

De ce qui est dit, il ressort que l’argument n’est pas convaincant
selon lequel les termes du paragraphe 2 de l’article 4 : « tout Etat
remplissant ces conditions » s’opposeraient à ce que des considéra-
tions politiques, non prévues au paragraphe 1 de l’article 4, pussent
entrer en ligne de compte. L'interprétation du paragraphe 2 ne
peut se fonder sur quelques mots isolés, mais bien sur le texte

47
ror OPINION DISSIDENTE DE M. ZORICIC

entier de ce paragraphe. Or, il énonce que l'admission « de tout
État remplissant ces conditions se fait par décision de l’Assemblée
générale sur recommandation du Conseil de Sécurité ». Par consé-
quent, il ne suffit pas qu’un État remplisse « ces conditions », bien
au contraire, il faut encore que le Conseil décide de faire une recom-
mandation et que l’Assemblée décide si elle veut accepter ou non
cette recommandation. La Charte ne prévoit donc nullement une
admission automatique de « tout État remplissant ces conditions »,
elle subordonne l’admission aux décisions des organes politiques
ayant le pouvoir discrétionnaire de fonder leurs décisions — comme
cela a été démontré — sur des considérations de tout ordre.

En tout cas il me paraît difficile d’affirmer, d’une part, que le
paragraphe 2 de l’article 4 s'oppose — par les mots: « tout Etat
remplissant ces conditions » — à l'introduction de considérations
politiques qui pourraient se superposer aux conditions du para-
graphe 1, et de soutenir, d’autre part, que ce paragraphe 2 ne
viserait rien d’autre que l’organisation de la procédure d'admission.

L'interprétation selon laquelle les décisions concernant l’admis-
sion sont régies par des considérations politiques sans égard à
l’article 4 paraît bien être aussi celle de l’Assemblée générale
elle-même, ce qui ressort de la première Résolution adoptée à la
séance du 17 novembre 1947 par 46 voix contre une et 6 abstentions.
La résolution recommande aux membres permanents du Conseil
de Sécurité de se consulter en vue d’arriver à un accord sur l’admis-
sion des Etats candidats dont l’admission n’a pas encore été recom-
mandée, et de soumettre leur conclusion au Conseil de Sécurité.
(Journal de l’Assemblée générale, n° 56, du 19 novembre 1947, p. 4.)
Or, est-il possible de suggérer que cette Résolution n'avait en vue
qu'une invitation aux membres permanents de se mettre d'accord
uniquement sur le point de savoir si les conditions de l’article 4
étaient remplies ou non ? Je ne crois pas qu’on puisse contester que
l’Assemblée visait ici un accord politique fondé sur des considéra-
tions politiques de toute nature.

*
* *

A côté des travaux préparatoires, l’économie générale de la Charte
démontre l'exactitude des conclusions tirées de ces travaux. Pour
s’en rendre compte, il suffit d'examiner : x) les attributions et les
devoirs du Conseil de Sécurité, et 2) la méthode selon laquelle se
fait l'admission des Etats dans les Nations unies.

I) Selon l’article 24 de la Charte, au Conseil de Sécurité incombe
« la responsabilité principale du maintien de la paix et de la sécurité
internationales ». Ce devoir prime tous les autres, et je ne crois pas
que l’on puisse — à défaut d’une disposition expresse — limiter
le pouvoir et le devoir du Conseil découlant de l’article 24, article
fondamental de la Charte, par la seule voie d’une interprétation
restrictive de l’article 4, cela d’autant moins qu’une pareille inter-

48
102 OPINION DISSIDENTE DE M. ZORICIÉ

prétation serait, selon moi, nettement contraire aux intentions des
auteurs de ces textes, telles qu’elles sont exprimées dans les rapports
cités plus haut. Il est, en outre, indubitable que c’est précisément
à cause de ce devoir que le paragraphe 2 de l’article 4 ne donne à
l’Assemblée le droit de décider sur l'admission de nouveaux Membres
que sous la condition d’une recommandation préalable du Conseil.
Il y a là une exception à la règle générale de l’article 10 concernant
les droits de l’Assemblée, exception qui n’est compréhensible qu’en
prenant en considération la tâche confiée au Conseil par l’article 24.
En effet, comme l’indique le rapport du rapporteur du Comité II/r,
le principe selon lequel l’Assemblée devrait admettre des nouveaux
Membres sur recommandation du Conseil de Sécurité se fonde sur
l’idée que le « but primordial de la Charte est de créer une assurance
compléte contre un résurrection de la guerre et que, par conséquent,
c’est le Conseil de Sécurité qui doit assumer la responsabilité initiale
de proposer la participation de nouveaux Membres ». (Doc. 666,
I/1/26 x (a), Conférence de San-Francisco, vol. VII, p. 461.)

Or, comment le Conseil pourrait-il remplir ses devoirs s’il était
strictement limité par les critères mentionnés au premier para-
graphe de l’article 4 ? Une pareille limitation du Conseil l’empêche-
rait de se prononcer contre l'admission d’un État, même si le Conseil
était d'avis que cette admission aurait de fâcheuses conséquences
sur la stabilité internationale générale et, partant, sur le maintien
de la paix. Un tel cas peut se produire même si l’État candidat
remplit toutes les conditions de l’article 4 ; en effet, l'admission d’un
Etat pourrait, d'une part, créer une tension avec d’autres Etats
Membres ou non Membres de l'Organisation, et provoquer des
sentiments de méfiance, de mécontentement et d’injustice, tandis
que, d’autre part, son admission pourrait être jugée inopportune
au point de vue d’une harmonieuse collaboration au sein de l’Orga-
nisation. Ce sont là des considérations nettement politiques qui ne
sauraient être et ne sont pas limitées par l’article 4. Les auteurs de
la Charte ne pouvaient évidemment pas imposer au Conseil des
devoirs d’une telle envergure (article 24) et en même temps limiter
ses pouvoirs de manière à l'empêcher de mener à bonne fin sa tâche
principale.

Les membres du Conseil doivent donc, dans l'intérêt suprême de
l'Organisation, jouir d’un large pouvoir discrétionnaire ; ils peuvent
et doivent tenir compte de considérations politiques de toute sorte,
même si elles n’entrent pas dans le cadre de l’article 4.

2) Il a déjà été mentionné que rien n’oblige les membres à
motiver leur vote. Le vote, d’ailleurs, se fait par « oui » ou par
« non », à moins qu'il n’y ait abstention. Par conséquent, il n’y a,
au moment du vote, aucune possibilité de le soumettre à une
condition. Une condition ne pourrait être énoncée que dans la
discussion qui a lieu au sein des organes compétents avant le vote.
Or, il résulte de la documentation soumise à la Cour que, dans ces

49
103 OPINION DISSIDENTE DE M. ZORIÈIÉ

discussions, les membres ont pris des positions bien différentes selon
les besoins politiques du cas discuté. Non seulement certaines délé-
gations ont adopté des positions différentes, mais les mêmes délé-
gations ont soutenu, dans un cas, une thèse et, dans un autre cas,
la thèse contraire.

Il n’y a rien d'étonnant à cela. Il s’agit de politique, le Conseil
est un organe essentiellement politique et non pas une Cour de
Justice. Mais alors comment pourrait-on limiter la liberté de la
parole au sein de cet organe politique ? Si un membre n’était pas
juridiquement fondé à faire état de considérations politiques
dans les déclarations qu'il fait relativement au vote ayant lieu
à la fin des débats, ces derniers deviendraient singulièrement
difficiles. Cela ne manquerait pas de favoriser l’hypocrisie et les
réserves mentales. Au surplus, la discussion et les raisons politi-
ques de toutes sortes qui ont été avancées peuvent sans doute
déterminer un vote, mais ne le font pas nécessairement. Il est
possible qu'un membre invoque certaines appréciations et qu’en-
suite, convaincu par les arguments des autres, ou pour une raison
politique, il se laisse guider au moment du vote par des considé-
rations tout à fait différentes de celles qu’il avait énoncées dans
la discussion.

Tl en résulte qu’il est absolument impossible de fixer les appré-
ciations dont un membre a fait dépendre son vote, car il s’agit
d’un processus mental qui échappe à tout contrôle. Par conséquent,
dès le moment où il n'existe aucune règle de droit obligeant un
membre à motiver son vote, il est juridiquement fondé à -voter
selon sa propre appréciation, sous réserve de ce qui suit:

Si l'exercice du droit de voté est laissé à la discrétion des
membres du Conseil et de l’Assemblée, cela ne saurait, sous aucun
prétexte — il est nécessaire de le souligner —, autoriser ce membre
à agir arbitrairement. À la base de toute organisation, et surtout
de celle des Nations unies, figure, comme principe général, la
règle de la bonne foi. Cette règle, au maintien de laquelle les
États se sont expressément obligés en signant la Charte (article 2/2),
exige que tout membre exerce ses fonctions conformément aux
fins et dans l'intérêt de l'Organisation. L'observation de la règle
est présumée jusqu’à preuve du contraire.

L'activité d’une Cour de Justice comporte, en première ligne,
l'application des règles de droit à des cas concrets. Il en résulte
que la Cour est d’abord appelée à examiner quels sont les cas
concrets qui se trouvent à l’origine de la demande d’avis. La
Cour devrait, selon moi, procéder de cette manière, d'autant
plus que des exemples concrets, énoncés dans la documentation
des Nations unies, lui ont été signalés par les soins du Secrétariat.
Cette documentation démontre qu’il n’y a eu qu’un seul cas où
un membre a fait expressément dépendre son vote de la réalisation
d’une condition. C’est le cas dans lequel il s’agissait de l’admission
des Etats ex-ennemis et que je traiterai plus loin. Dans aucun

50
104 OPINION DISSIDENTE DE M. ZORICIC

autre cas il n’a été question des conditions dont on aurait fait
dépendre un vote, mais bien des différents éléments d'appréciation
qui peuvent, d’ailleurs, tous entrer dans le cadre de l’examen
des qualités requises par l'alinéa x de l’article 4.

A la lumière de ce qui précède, j’en arrive à la réponse suivante
à la première partie de la question :

Un Membre des Nations unies appelé à voter est juridiquement
fondé a faire dépendre son vote de conditions non expressément
prévues au premier paragraphe de l’article 4 de la Charte. Ce
droit découle :

x) du devoir suprême qui incombe au Conseil de Sécurité,
c'est-à-dire de la responsabilité principale du maintien de la paix
et de la sécurité internationales. Cette responsabilité incombe tout
spécialement aux membres permanents du Conseil, et l'exercice
de prérogatives politiques n’est pas limité par les dispositions
de l’article 4, mais bien uniquement par l'obligation juridique
d’agir de bonne foi et dans l'intérêt de l'Organisation ;

2) du droit discrétionnaire de voter sans que le vote soit motivé,
et

3) de la nature de l’article 4 de la Charte, lequel ne saurait être
considéré comme limitatif mais, bien au contraire, comme indi-
quant seulement les conditions minima, sans la réalisation des-
quelles un État ne peut être admis.

IV.

Je passe maintenant à la seconde partie de la question posée à
la Cour, qui est essentiellement de savoir si un membre peut subor-
donner son vote affirmatif concernant l'admission d’un Etat à la
condition que d’autres États soient admis en même temps.

Comme je l'ai déjà mentionné, il n’y a rien de commun entre
les conditions prévues à l’article 4 et la condition selon laquelle
plusieurs États devraient être admis simultanément. L'article 4
n'a trait qu'aux qualités requises pour qu’un État puisse être admis
tandis que l’État candidat n’a aucune influence sur la réalisation
d’une demande adressée aux autres membres du Conseil de Sécu-
rité. La condition de l’admrission simultanée ne se trouve donc pas
sur le plan de l’article 4 de la Charte mais, bien au contraire, sur
le plan de la politique des États.

La Cour a décidé de donner une réponse à cette question et de
la donner de manière abstraite, ce qui me conduit aux observations
suivantes :

La seconde question, bien que formulée de façon abstraite, ne
peut évidemment avoir trait qu'au seul cas concret de cette nature
qui se soit jamais produit, c’est-à-dire à la discussion concernant
l'admission des Etats ex-ennemis. Cette discussion a eu lieu au
sein du Conseil de Sécurité au cours des séances indiquées dans

51
105 OPINION DISSIDENTE DE M. ZORICI¢

le considérant de la Résolution de l’Assemblée générale en date
du 17 novembre 1947. Par conséquent, la réponse de la Cour, fût-elle
aussi abstraite que possible, sera nécessairement comprise comme
se rattachant à ce cas et interprétée comme portant un jugement
indirect sur le comportement de certains membres du Conseil. Au
surplus, cette interprétation sera faite dans l'ignorance complète
des éléments exceptionnels de l’espèce et des arguments invoqués
à ces séances.

De ce qui précède il résulte, selon moi, que la Cour, ayant décidé
de donner une réponse, aurait dû le faire en visant le cas concret
dont la question est née, et cela d’autant plus que le cas d'espèce
contient des éléments juridiques lesquels, pris à part des éléments
politiques, permettraient une réponse fondée sur le droit. Les faits
se sont présentés comme suit :

Un membre permanent du Conseil de Sécurité avait. déclaré
qu’il ne voterait pour l'admission de deux États ex-ennemis qu’à
la condition que les autres membres du Conseil acceptassent l’obli-
gation de voter pour l’admission des trois autres Etats ex-ennemis.
On se trouve donc ici en présence d’une véritable condition, la
seule qui ait jamais été posée, alors qu’une proposition antérieure,
d'un autre membre permanent, tendant à admettre en bloc plusieurs
autres États, ne contenait aucune condition et ne faisait notamment
pas dépendre l’admission des uns de l'admission des autres. L’admis-
sion concernant les États ex-ennemis reste donc le seul cas auquel
la demande d’avis puisse avoir trait.

Or, la déclaration du Membre dont il s’agit était fondée expressé-
ment sur des arguments de nature juridique tirés de la Déclaration
de Potsdam et des traités de paix conclus avec les cinq Etats
ex-ennemis. Ces actes ont été invoqués comme contenant l’obliga-
tion des Puissances signataires d’appuyer la demande d’admission,
et il a été soutenu que la Déclaration de Potsdam établissait une
différence très nette entre l’admission de cing Etats ex-ennemis,
d’une part, et de tous les autres Etats, d’autre part.

La Cour n’a pas été appelée à examiner ou à interpréter les textes
précités. Je suis cependant d’avis qu’on ne saurait faire abstrac-
tion des faits ci-dessus mentionnés, alors que c’est précisément
d’eux que dépend la solution de la question. L'importance de ces
faits est mise en lumière par les motifs suivants :

x) Ces faits démontrent que la question a trait à un cas spécial
qui n’a pas de précédent et qui n’est pas susceptible de se répéter,
d'où il suit que la question soulevée par ce cas ne peut être traitée
d’une manière abstraite, et

2) ces faits sont décisifs pour résoudre la question de savoir si,
dans le cas d’espèce, le membre ayant demandé l’admission simul-
tanée de tous les États ex-ennemis a pu être juridiquement fondé à
introduire cette condition dans la discussion et en faire dépendre
son vote.

52
106 OPINION DISSIDENTE DE M. ZORICIÉ

Le membre permanent dont il s’agit a maintenu — à tort ou à
raison — son interprétation de la Déclaration de Potsdam et des
traités de paix. Pour lui, ces textes comporteraient l'obligation,
pour les Etats signataires, d’appuyer les demandes d'admission. La
Déclaration de Potsdam et les traités de paix étant postérieurs à la
Charte et une telle obligation ne se trouvant pas en conflit avec
les obligations qui découlent de la Charte (art. 103 de la Charte),
le membre en cause pouvait s’en prévaloir.

Il va sans dire que les Etats cosignataires de ces actes étaient
libres d’accepter ou non cette interprétation. Ce qui est cependant
décisif pour la question posée à la Cour, ce n’est pas l'exactitude de
l'interprétation faite par cet Etat, mais bien le droit qu’il avait de
s’en prévaloir, de méme que les autres Etats signataires avaient le
droit de se prévaloir de la leur. En effet, ce droit est garanti par le
principe de l’égalité souveraine des Etats, qui est à la base de
VOrganisation des Nations unies (art. 2 de la Charte). Il en ressort
que le membre dont il s’agit était juridiquement fondé à maintenir
son interprétation et, partant, à demander l'admission simultanée
des États ex-ennemis.

(Signé) ZoRièré.

53
